Citation Nr: 0425383	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-22 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension and 
heart disease, to include as due to exposure to ionizing 
radiation during service.

2.  Entitlement to service connection for postoperative 
residuals of a right cecal mass, to include as due to 
exposure to ionizing radiation during service.

3.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to ionizing radiation during 
service.

4.  Entitlement to service connection for lumbar spine 
stenosis, to include as due to exposure to ionizing radiation 
during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.

The Board observes that the veteran's claims for service 
connection for hypertension and heart disease, diabetes 
mellitus, and lumbar spine stenosis were previously denied in 
an unappealed September 1994 rating decision.  However, at 
that time, these claims were denied only on a direct service 
connection basis.  The current claims are fundamentally 
different from the previously denied claims, as the question 
of radiation-related incurrence is now involved.  
Accordingly, the Board will treat these three claims, along 
with the new claim for service connection for postoperative 
residuals for a right cecal mass, on a de novo basis.  As the 
elements of a claim for service connection were discussed in 
the appealed August 2002 rating decision, the veteran should 
not be prejudiced by this preliminary determination.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran participated in United States atmospheric 
nuclear testing during service.

3.  The veteran's hypertension and heart disease are 
etiologically related to service.

4.  The veteran's postoperative residuals of a right cecal 
mass have not been shown to be etiologically related to 
service; moreover, this disorder is not among the diseases 
for which VA has determined a presumptive etiological 
relation with radiation exposure, and the veteran has 
presented no other evidence suggesting that this disorder 
constitutes a radiogenic disease.

5.   The veteran's diabetes mellitus not been shown to be 
etiologically related to service; moreover, this disorder is 
not among the diseases for which VA has determined a 
presumptive etiological relation with radiation exposure, and 
the veteran has presented no other evidence suggesting that 
this disorder constitutes a radiogenic disease.

6.  The veteran's lumbar spine stenosis has not been shown to 
be etiologically related to service; moreover, this disorder 
is not among the diseases for which VA has determined a 
presumptive etiological relation with radiation exposure, and 
the veteran has presented no other evidence suggesting that 
this disorder constitutes a radiogenic disease.


CONCLUSIONS OF LAW

1.  Hypertension and heart disease were incurred as a result 
of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.311 (2003).

2.  Postoperative residuals of a right cecal mass were not 
incurred in or aggravated by service or as due to exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.311 (2003).

3.  Diabetes mellitus was not incurred in or aggravated by 
service or as due to exposure to ionizing radiation.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 
(2003).

4.  Lumbar spine stenosis was not incurred in or aggravated 
by service or as due to exposure to ionizing radiation.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran.  
For reasons described in further detail below, examinations 
addressing the etiology of his claimed disorders are not 
"necessary" in this case, in view of 38 U.S.C.A. 
§ 5103A(d).

The Board is also satisfied that VA's duty to notify the 
appellant of the evidence necessary to substantiate all of 
his claims has been met.  The RO described such evidence in a 
November 2003 letter.  By this letter, the RO has also 
notified the veteran of exactly which portion of that 
evidence (if any) was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was further 
notified that he should submit any additional evidence that 
he had in support of his claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

While the notice provided to the veteran in the November 2003 
letter was not given prior to the first AOJ adjudication of 
the veteran's claims, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board.  After the notice was provided, the veteran's 
claims were readjudicated in January 2004.  The veteran has 
thus been provided with every opportunity to submit evidence 
and argument in support of his claims, as well as to respond 
to VA notices.  As such, the Board is satisfied that no 
prejudice to the veteran will result from an adjudication of 
his claims in this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
cardiovascular disorders, malignant tumors, diabetes 
mellitus, and arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board also notes that the veteran has alleged that all of 
his claimed disorders are etiologically related to exposure 
to ionizing radiation during service.  In fact, an October 
2001 letter from the Defense Threat Reduction Agency confirms 
the veteran's participation in United States atmospheric 
radiation testing during service.  However, none of the 
veteran's disorders are included among the list of 
"radiogenic diseases" contained in 38 C.F.R. 
§ 3.311(b)(2)(i), which consists largely of cancers.  
Moreover, as indicated below, the veteran has presented no 
competent scientific or medical evidence suggesting that his 
claimed disorders are "radiogenic diseases," as would 
warrant further consideration under 38 C.F.R. § 3.311(b)(4).  
Accordingly, the Board finds that no further development is 
needed regarding radiation and that, as 38 C.F.R. § 3.311 is 
not applicable, the veteran's claims will only be further 
considered on a direct service connection basis.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

A review of the veteran's service medical records reflects 
that he was treated for high blood pressure in June 1961, 
with readings of 142/96, sitting, and 142/94, standing, on 
reenlistment examination on June 20, 1961, and then sustained 
blood pressure readings of 132/94 on June 21, 22, and 23 , 
1961.  Subsequent to service, he was first diagnosed with 
chronic hypertension while hospitalized at a military 
facility in November 1990.  An April 1994 private medical 
record indicates neurocirculatory asthenia, and a March 1998 
hospital report contains notations of a postoperative 
myocardial infarction and cardiogenic shock.  A July 1998 
report from the same military facility indicates a diagnosis 
of severe multi-vessel coronary artery disease.  In view of 
this evidence, the veteran's claims file was reviewed by a VA 
doctor in July 2004.  This doctor concluded that the 
veteran's hypertension was etiologically related to high 
blood pressure in service and that his coronary artery 
disease could not be disassociated from hypertension, as high 
blood pressure "is one of the important risk factors for the 
development of coronary artery disease and myocardial 
infarction."  In view of this evidence, the Board finds that 
the veteran's hypertension and heart disease were incurred as 
a result of service, and the claim for service connection for 
hypertension and heart disease should be granted.  See 
38 U.S.C.A. § 5107(b).

However, the veteran's service medical records are entirely 
negative for any findings suggesting a cecal mass.  Rather, 
he was first treated for a right cecal mass during 
hospitalization at a military facility in March 1998.  The 
veteran underwent a hemi-colectomy, and a July 1998 record 
indicates that this mass was a benign tumor.  Residuals of 
abdominal surgery were noted during a September 2002 VA 
general medical examination.  There is no competent medical 
evidence of record suggesting a causal relationship between 
this disorder and service.  

The veteran's service medical records are also negative for 
any findings suggesting diabetes mellitus.  Post-service 
military hospital records from November 1990 indicate 
"[m]ild glucose intolerance," after a fasting blood glucose 
was drawn at 130.  A glycosylated hemoglobin study in June 
1994 showed findings consistent with "diabetic good 
control."  The veteran's September 2002 VA peripheral nerves 
examination contains a notation of "[d]iabetic since 1976.  
Even assuming that to be true, he was discharged from service 
approximately 11 years earlier, and there is no competent 
medical evidence linking diabetes mellitus to service.  

The veteran was first evaluated for lumbar stenosis at a 
military facility in November 1990, following a "a one year 
history of persistent low back pain."  He underwent a 
decompressive laminectomy of L4 and L5 in the same month.  A 
VA aid and attendance examination in September 2002 reveled a 
healed scar in the lumbar spine region.  Nevertheless, there 
is no competent medical evidence of record suggesting a 
causal relationship between this disorder and service.  

To date, the RO has not afforded the veteran a VA examination 
with opinions as to the etiology of his claimed cecal mass, 
diabetes mellitus, and lumbar spine stenosis.  Such an 
opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: 
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no evidence linking the veteran's claimed 
disorders to service and no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that etiology opinions 
are not "necessary."  See generally Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

Indeed, the only evidence of record supporting those three 
claims is the veteran's lay opinion, as indicated in his 
August 2003 Substantive Appeal.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Overall, the evidence supports the veteran's claim for 
service connection for hypertension and a heart disorder, and 
that claim is accordingly granted.  However, the 
preponderance of the evidence is against the veteran's claims 
for service connection for postoperative residuals of a right 
cecal mass, diabetes mellitus, and lumbar spine stenosis, and 
these claims must be denied.  In reaching its determination 
as to the denied claims, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for 
hypertension and heart disease is granted.

The claim of entitlement to service connection for 
postoperative residuals of a right cecal mass, to include as 
due to exposure to ionizing radiation during service, is 
denied.

The claim of entitlement to service connection for diabetes 
mellitus, to include as due to exposure to ionizing radiation 
during service, is denied.

The claim of entitlement to service connection for lumbar 
spine stenosis, to include as due to exposure to ionizing 
radiation during service, is denied.

	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



